          Case 5:20-cv-01152-HE Document 8 Filed 12/17/20 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

JAMES RHEA COOLEY,                             )
                                               )
                      Petitioner,              )
                                               )
vs.                                            )          NO. CIV-20-1152-HE
                                               )
S.R. GRANT, Warden,                            )
                                               )
                      Respondent.              )

                                          ORDER

       Petitioner James Rhea Cooley, a federal prisoner appearing pro se, filed a petition

seeking relief pursuant to 28 U.S.C. § 2241. Petitioner alleges that 45 days of earned time

credits have not been properly applied to his sentence. The matter was referred to

Magistrate Judge Amanda Maxfield Green for initial proceedings pursuant to 28 U.S.C. §

636(b)(1)(B) & (C). Upon initial screening of the petition, Judge Green issued a Report

and Recommendation recommending that the petition be dismissed without prejudice for

failure to exhaust administrative remedies. Petitioner has objected to the Report which

triggers de novo review.

       Petitioner argues that exhaustion of the administrative process would be futile for

following reasons: (1) an inability to exhaust because the Bureau of Prisons (“BOP”) has

not issued or posted any program statement, regulations, or directives; (2) a procedural bar

exists preventing exhaustion; (3) the administrative process should not apply when a

prisoner’s liberty is in question; (4) BOP officials “refuse, intimidate, and retaliate against

any inmate using or attempting to use the process”; and (5) that he would be prejudiced by

the dismissal of the petition.
          Case 5:20-cv-01152-HE Document 8 Filed 12/17/20 Page 2 of 2



       None of petitioner’s arguments are persuasive. Petitioner generally reargues what

he stated in his petition and makes conclusory statements about the BOP and the

administrative process. Further, the court notes petitioner’s own filings in CR-18-0213,

wherein he has filed a motion pursuant to the First Step Act. There, petitioner stated that

he submitted a request for earned time credits to be granted under the First Step Act on or

about October 17, 2020. Doc. #24-1, CR-18-0213. The request was denied on October

20, 2020. Id. That petitioner did not elect to continue to exhaust his administrative

remedies in the BOP does not now make exhaustion futile. See Samples v. Wiley, 349

Fed. Appx. 267, 269-70 (10th Cir. 2009) (Exhaustion is not futile even when the petitioner

contends that BOP procedures would not have been completed by his release date.

“Sample’s decision to put off engaging the BOP administrative process, and any delay or

alleged futility that decision created, does not excuse his failure to exhaust his

administrative remedies.”).

       Accordingly, after de novo review, the Report and Recommendation [Doc. #6] is

ADOPTED. The petition is dismissed without prejudice. Petitioner’s motions to proceed

in forma pauperis [Doc. #2] and to appoint counsel [Doc. #3] are DENIED as moot.

       IT IS SO ORDERED.

       Dated this 17th day of December, 2020.




                                            2
